DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the dark black border surrounding the figures is covering lead lines and the numbers associated with those lead lines. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson 7,237,939.
Regarding Claim 1, Gibson shows in Figure 2, a lamp holder comprising a housing 16, a heat radiator 22, a plurality of light emitting devices 20 and a lens 18, wherein the heat radiator 22 is placed in a receiving cavity of the housing 16, the heat radiator 22 includes a platform 26, 28 for attaching each of the light emitting devices 20 (as shown), and the lens 18 covers an opening of one end of the housing 16 to fix the radiator to the housing, at least one tope surface of the platform 28 facing the light exiting direction has a certain slope relative to a horizontal direction perpendicular to the light exiting direction; the lens including a light exiting surface opposite to the top surface of each platform (as shown lens 18 extends across the top surface of each platform).

Regarding Claim 12, Gibson shows in Figure 1, the lamp device comprising a lamp holder assembly 10 (headlamp assembly, see col. 2, line 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson 7,237,936 in view of Liu 2019/0242552.
Regarding Claim 2, Gibson shows the housing has a cavity for receiving the heat radiator 22 but it is not clear from the drawings whether the housing is a cylinder.  Liu teaches that it is known in the art in Figure 2 to have a lighting device with a cylindrical housing body 1a (see para. 0034).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Gibson to include a cylindrical housing in the same manner as taught by Liu for better positioning of the housing and components.
Regarding Claim 3, Gibson fails to show the inner surface of the housing including a plurality of snap fit posts to snap fit the lens.  Liu teaches that it is known in the art in Figure 2 to provide a snap fit post 121a arrangement for securing the lens 2a 
Regarding Claim 4, Gibson as modified by Liu shows in Figure 2 what appears to be slots on the radiator 6a which would pass through the plurality of snap-fit posts 121a on the inner surface of the housing to snap-fit the lens (see Liu, Fig. 2).  To provide “fences” on the surface of the radiator is considered a matter of design choice as the slots taught by Liu accomplish the same desired result of positioning the radiator relative to the housing. 
Regarding Claim 5, Gibson as modified by Liu shows the lens including an auxiliary snap-fit post 22a which faces a backlight direction and is adapted to be snap-fitted with the plurality of main snap-fit posts 121a on the inner surface of the ho using 1a (see Liu, Fig. 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson 7,237,936 in view of Nanni 2018/0003365.
Regarding Claim 6, Gibson shows the heat radiator 22 comprising a plurality of platforms 26, 28 but fails to show the heat radiator having an opening at one end and including a plurality of holes.  Nanni teaches that it is known in the art in Figure 2 to provide a cylindrical heat sink 3 with an opening (see Fig. 7) with a plurality of holes 5 (see para. 0032).  It would have been obvious to one skilled in the art before the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson 7,237,936 as modified by Liu 2019/0242552 as applied to claim 6 above, and further in view of Xiong et al 9,657,934.
Regarding Claim 7, Gibson fails to show the lens having a heat radiation hole.  Xiong et al teaches that it is known in the art in Figure 6 to provide a heat radiation opening 102 in a cover 103 corresponding to a heat radiation through hole 1043.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Gibson to include a heat radiation opening in the lens and to coordinate that with an opening in the heat sink in the same manner as taught by Xiong et al to allow ambient air to flow throughout the lamp assembly chamber in a continual manner to increase heat dissipation.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson 7,237,936 in view of Mitchell et al 9,546,782.
Regarding Claim 9, Gibson shows in Figure 2, a wiring connector plug 34 and discusses the wiring for the LEDs but fails to show the housing and the heat sink having openings for a power supply wiring.  Mitchell et al teaches that it is known in the art in Figure 2 to provide an opening 20/23 in a housing 14 for accommodation of wiring and an opening 42 (see col. 3, line 52) in a heat sink 15 (upper housing, see col. 4, line 37) .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson 7,237,936 in view of Behr et al 7,621,667.
Regarding Claim 10, Gibson fails to disclose the heat radiator is made of aluminum substrate material.  Behr et al teaches that it is known in the art in Figure 7 to have a heat sink 700 made of aluminum substrate material (see col. 8, line 40.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Gibson to have the heat radiator made from aluminum substrate material in the same manner as taught by Behr et al to for optimum thermal conductivity.
Regarding Claim 11, Gibson discloses the light emitting device 20 is an LED chip (see col. 3, line 1) but fails to disclose a ceramic base.  Behr et al teaches that it is known in the art to provide a ceramic base on a circuit board 2 (see Fig. 1, col. 4, line 31).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Gibson to use a ceramic base circuit board in the same manner as taught by Behr et al to provide for electrical insulation on the surface of the circuit board. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ku is cited of interest for showing a plurality of light source with multiple angular orientations (see Fig. 2).  Theobald et al is cited of interest for showing plural light sources positioned to spread the light emission direction (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875